Citation Nr: 1002503	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of anterior cruciate ligament (ACL) repair of 
the left knee with degenerative joint disease (left knee 
disability).  

2.  Entitlement to an initial rating in excess of 10 percent 
for separately rated mild instability of the left knee (left 
knee instability), effective September 8, 2009.  


REPRESENTATION

Veteran represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which awarded service connection for a left knee 
disability and assigned a 10 percent rating.  

In February 2008, the Board remanded the Veteran's claim for 
further development-including a VA examination.  The 
requested action was taken, and in a November 2009 rating 
decision, the RO awarded a separate 10 percent rating for 
instability of the left knee, effective September 2009.  The 
claim has been returned to the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disability is manifested by 
flexion limited to 90 degrees with pain, and extension to 0 
degrees with x-ray evidence of degenerative joint disease of 
the left knee.  

3.  The Veteran currently experiences mild left knee 
instability associated with his degenerative joint disease of 
the left knee.  


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 10 percent for 
residuals of anterior cruciate ligament repair of the left 
knee with degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5262 (2009).

2.  Criteria for an evaluation in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2001, March 2004, May 2008, and 
November 2009, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his underlying 
claim for service connection and his current increased rating 
claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the May 2008 and November 2009 
notices.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice for the underlying service 
connection claim was given prior to the appealed AOJ 
decision, dated in February 2002.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
 
The Veteran contends that his left knee disability and its 
associated instability are more severely disabling than 
currently rated.

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9- 
2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 
5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  The Board 
notes that it appears as though the Veteran's residuals of 
the left knee injury were rated at 10 percent due to 
functional impairment caused by pain upon motion and x-ray 
evidence of arthritis of the left knee.  In accordance 
therewith, and in accordance with 38 C.F.R. Section 4.59, 
which requires consideration of painful motion with any form 
of arthritis, the Veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
applicable diagnostic codes.

During service, the Veteran was treated for left knee 
problems.  He underwent two ACL repairs of the left knee-the 
most recent of which was in 2000.  He was subsequently 
discharged from service.  Prior to his surgeries, the Veteran 
reported left knee instability, but there was no finding of 
left knee instability following the latest in-service 
surgery.  

In this regard, the Board notes that the only available post-
service medical evidence pertaining to the left knee 
disability consists of reports of VA orthopedic examinations 
and imaging studies dated in 2002, 2003, and 2009.  At the 
January 2002 VA orthopedic examination the Veteran was noted 
to have had two left knee surgeries in service with the 
second in 2000 as a redo of anterior cruciate ligament 
replacement.  At the time of the examination he was still 
having weakness in the left knee and some pain.  On 
examination of the left knee, the Veteran had a 4 cm anterior 
scar.  He could flex the left knee to 90 degrees and had 
extension to 0 degrees.  The collateral and cruciate 
ligaments were intact.  He had negative Lachman's and 
McMurray's.  X-rays of the left knee showed status-post left 
knee surgery with small screw in the femur.  The radiologist 
said there was moderate degenerative joint disease of the 
left knee joint.  

At an April 2003 VA orthopedic examination, the Veteran was 
noted to have had two surgeries on the left knee, with ACL 
reconstruction followed by a second ACL repair in 2000.  The 
Veteran stated that following this, he was worse and it took 
him a year to regain mobility of the left knee.  He said that 
he currently had pain in the left knee all time, which he 
rated as a 6 on a scale of 10.  He said the pain increased 
with walking.  The Veteran said his job as a security job 
involved a lot of walking and he had to ice his knee down 
every evening because of the swelling that came with walking.  
The physician ordered an MRI (magnetic resonance imaging) 
study of the left knee, and afterward reported a clinical 
impression of degenerative joint disease of the left knee 
status post operative, continue pain, moderate disability, 
slight progression.  There was no range of motion testing 
performed at this examination.  

The April 2003 VA MRI study of the left knee showed thinning 
and bucking of the reconstructed anterior cruciate ligament 
secondary to anterior impingement.  The tibia was slightly 
displaced anteriorly and that the possibility of partial 
disruption should be considered.  The posterior horn of the 
lateral meniscus appeared blunted and small with the 
possibility of a tear.  There was minimal fluid within the 
joint.  Articular cartilage erosion was noted at multiple 
sites, and there was a bone bruise in the medial tibial 
condyle.  

Pursuant to the Board's remand, the Veteran underwent another 
VA examination in September 2009.  He reported left knee 
morning stiffness, popping, swelling and instability with 
activities.  The Veteran advised that he wears a brace most 
of the time and does not participate in any aerobic activity.  
He uses over-the-counter medication and icing the knee to 
treat his symptoms.  Increased pain and swelling were noted 
following days when the Veteran is more active on the job, 
and he has missed approximately 3 days of work in the past 
nine months due to knee pain.  The Veteran also reported 
increased limitation of motion with repetitive use.  He 
reported no bed rest, incapacitation, or use of a cane or 
crutch for ambulation.  

Upon physical examination, the Veteran was noted to have no 
effusion, but light tenderness to palpation along the medial 
joint line.  There was mild varus angulation found.  Range of 
motion testing revealed pain free flexion from 0 to 90 
degrees, and slight discomfort from 90 to 140 degrees.  The 
examiner indicated that there was no guarding or grimacing.  
At 30 degrees of flexion, the Veteran had varus and vagus 
stability.  Lachman's testing was 1+, and the anterior drawer 
testing was negative.  Pivot shift was positive.  Upon 
repetitive motion of the left knee, there was mild crepitus 
of the knee and he complained of slight discomfort with 
flexion past 90 degrees.  There, however, was no loss of 
motion, weakness, fatigability, or incoordination found.  

The examiner diagnosed the Veteran as having degenerative 
joint disease of the left knee with mild instability and ACL 
reconstruction of the left knee.  The examiner further noted 
that the Veteran's activities were limited due to pain of the 
left knee and any comment on additional loss of range of 
motion during flare-ups would be speculation.  It was further 
noted that the Veteran had no complaints of weakened 
movement, excess fatigability, or incoordination.  The 
examiner summarized the Veteran's main complaints as pain 
with weight bearing activity and instability for which he 
used a brace.  The physical examination revealed mild, 
passive instability in the anterior and rotator planes.  The 
examiner noted that his limitations are evidenced by his 
young age and his lack of participation in any aerobic 
exercise.  

X-ray evidence revealed no change from the January 2002 
imaging reports.  There is evidence of tricompartmental 
degenerative joint disease-most severe in the medial 
compartment.  There is also a deformity from the previous ACL 
repair with tunneling and anchors in the distal femur, and 
tunneling in the proximal tibia.  

There are no treatment records associated with the claims 
file regarding the Veteran's left knee from 2003 until the 
September 2009 VA examination, nor has the Veteran contended 
that there are outstanding records yet to be obtained.  As 
such, the Board will proceed on the available evidence of 
record.

As noted above, the Veteran is currently rated 10 percent for 
residuals of a left knee disability, and he is also 
separately rated 10 percent for left knee instability.  Given 
the evidence as outlined above, and in consideration of the 
Veteran's separate evaluation for instability of the left 
knee, the Board finds that the 10 percent rating currently 
awarded for his service-connected left knee disability 
adequately reflects the impairment experienced by the 
Veteran.  His left knee range of motion is within normal 
limits, and as such, he is not entitled to a compensable 
rating under Diagnostic Codes 5260 and 5261.  X-rays revealed 
degenerative joint disease of the left knee, and the Veteran 
has consistently reported pain upon range of motion testing 
in the left knee, but there is no evidence to support a 
finding of occasional incapacitating exacerbations.  Also, 
there is no evidence that the left knee instability is more 
than slight in nature as noted in the September 2009 VA 
examination.  The Board notes that the September 2009 VA 
examination is the first, post-service finding of left knee 
instability.  Moreover, there is no evidence that the 
Veteran's left knee flexion is limited to 30 degrees to 
warrant a higher, 20 percent rating.  Thus, a rating greater 
than the Veteran's current 10 percent rating for left knee 
limitation of motion based upon pain, and the separate 10 
percent rating for left knee instability, is not warranted.

The Board has considered whether to awarded staged ratings 
pursuant to Hart, but finds they are not appropriate under 
the circumstances.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected left knee disabilities, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his left knee disabilities.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
left knee disabilities, the Board finds that the ratings 
currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

A rating in excess of 10 percent for residuals of anterior 
cruciate ligament repair of the left knee with degenerative 
joint disease is denied.

A rating in excess of 10 percent for left knee instability is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


